DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                  CHRISTOPHER PHILLIP WILLIAMS,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                    Nos. 4D19-3390 and 4D19-3391

                           [October 29, 2020]

   Consolidated appeals from the Circuit Court for the Nineteenth Judicial
Circuit, St. Lucie County; Charles A. Schwab, Judge; L.T. Case Nos. 56-
2016-CF-000680-A and 56-2018-CF-002473-A.

  Carey Haughwout, Public Defender, and Mara C. Herbert, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Paul Patti, III,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.